DETAILED ACTION
Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the concentration of the inner region being lower than that of the peripheral region, does not reasonably provide enablement for just a difference in concentration of dopant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  As clearly stated in the disclosure at page 6, lines 7-9, “[i]n the case of nitrogen as dopant, a radially peripheral region of the single crystal (with respect to the longitudinal axis) has to be provided with a lower dopant concentration than a central region.” (emphasis added).  Here, claim 3 fails to require that the concentration of the nitrogen dopant in the peripheral region being lower than the inner region and thus is broader than the enabling scope of the disclosure.

Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art references, singly or combined, teach or suggest a silicon carbide substrate having low bow (<25 m) and/or warp (<40 m) wherein the dopant concentration of the inner region is at least 1x1018/cm3 higher/lower than that of the ring shaped peripheral region radially surrounding the inner region and the inner region constitutes from 30% to 60% of the total surface area of the substrate.  
SUGIYAMA (JP 2006-248825) teaches a SiC substrate wherein the doped inner region is 8x1018/cm3 higher than that of the peripheral region (surface layer).  However, the surface layer is very thin, i.e. having a thickness of 0.1 to 20% of the diameter of the inner region.  In other words, the area of the peripheral region is (0.16r2’) where r is the radius of the total substrate; and thus, the peripheral region occupies less than about 10% of the total substrate area or that the inner region occupies at least 90% of the substrate area.  
SASAKI (US 2013/0095294) teaches a SiC ingot comprising  rich-nitrogen inner region and poor-nitrogen peripheral ends.  However, Sasaki requires removal of the poor nitrogen region in order to produce a SiC substrate with uniform dopant concentration.  Thus, Sasaki teaches against SiC substrate with different regions of different dopant concentration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

October 6, 2022